DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of the Claims
Claims 1-17 and 19-31 remain in condition for allowance for reasons cited in 12 November 2021 notice of allowability. The 26 November 2021 IDS has been considered. None of the cited references teach nor fairly suggest quantifying the amount of fragment ion having a mass-to-charge ratio of 831.5 ± 0.5 or 989.5 ± 0.5, wherein the amount of ions quantified is related to the amount of CgA in the sample.

Allowable Subject Matter
Claims 1-17 and 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Haskins et al. (US 2012/0128646) discloses a method for determining the amount of chromogranin A (CgA) in a sample, said method comprising: (a) purifying CgA in the sample (ion exclusion chromatography) (paragraph [0157]); (b) ionizing CgA to produce one or more ion(s) of CgA detectable by mass spectrometry (mass spectrometry analysis) (paragraph [0157]); (c) determining the amount of the ion(s) from step (b) by mass spectrometry (mass spectrometry analysis), wherein the amount of ions is related to the amount of CgA in the sample (paragraph [0157]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796               

/JENNIFER WECKER/Primary Examiner, Art Unit 1797